Opinion by
Mb. Justice McCollum,
The debt for the collection of which the writ of foreign attachment was issued was contracted in a foreign country. Long and Bisby, who are the plaintiffs in the attachment and the appellants here, are, and since 1863 have been, domiciled at Hamilton in Canada and engaged in business there; the defendants in the attachment are citizens of Scotland and members of the firm of Girdwood & Forrest, wool brokers at Glasgow, which is indebted to the plaintiffs in the sum of $1,798.85; McCallum, Crease & Sloan who are the garnishees in the attachment and the appellees in this issue are citizens of Pennsylvania, doing business in Philadelphia and indebted to the firm of Girdwood & Forrest in the sum of $2,332.44. On the eleventh of October 1884 proceedings were instituted *418under the bankrupt laws of Scotland for the sequestration of the estates of the firm of Girdwood & Forrest and of the several members thereof for the benefit of their creditors, and on the twenty-seventh of that month Thomas Jackson was confirmed as trustee of said estates with full right and power to sue for and recover the same wherever situated, for the purposes of the trust. Subsequent to these proceedings and with notice of them, Long and Bisby came to Pennsylvania, issued a writ of foreign attachment against Girdwood & Forrest and summoned McCallum, Crease & Sloan as garnishees.
The question presented by the facts above stated is whether the Canadian creditors of the firm of Girdwood & Forrest can by process of attachment in Pennsylvania acquire a preference over other creditors of that firm who reside in Scotland or elsewhere within the British Dominions, when the effects of the firm have been duly transferred under the laws of Scotland to a trustee for the benefit of all its creditors. Harrison v. Sterry et al., 5 Cranch, 289; Green v. Van Buskirk, 7 Wallace, 139, and Warner’s Appeal, 13 W. N. 505, are cited by the appellants to sustain their contention for a preference, but these cases are not in point. In Harrison v. Sterry et al., the attachments were prior to the assignment. In Green v. Van Buskirk the main question was whether the judgment of an Illinois court in an attachment proceeding should have the same effect in New York on the title to the property attached as in the state in which it was rendered, and it was held that the judgment of a New York court which denied to the Illinois judgment this effect was erroneous. The contest was between the holders of a chattel mortgage and an attaching creditor of the mortgagor. Bates, who resided in Troy, New York, was the owner of certain iron safes in Chicago, Illinois, and to secure his indebtedness to Van Buskirk and others executed and delivered to them a chattel mortgage on the safes. Two days after the execution and delivery of this mortgage, Green, who was also a creditor of Bates and a citizen of New York, instituted attachment proceedings in Illinois by virtue of which the safes were levied upon and subsequently sold in satisfaction of his debt. At the time this attachment was issued the mortgage had not been recorded in Illinois, possession of the safes had not been delivered under it, and Green did not know of *419its existence. By the laws of Illinois the mortgage was of no validity against the rights and interests of third persons, and the attaching creditor was on the footing of a purchaser. The proceedings were regular and under these laws a justification of the creditor in the seizure and sale of the property. In a suit brought by the mortgagees against the attaching creditor in a New York court, for taking and converting the sales, it was adjudged on appeal to the supreme court of the United States that the attachment proceedings in Illinois constituted a valid defence. The points covered by the judgment were that a state has the right to regulate the transfer of personal property situate within its limits and to subject the same to process and execution in its own way by its own laws, and that the decrees of its courts in conformity with these laws are conclusive in other jurisdictions. In Warner’s Appeal the attaching creditors at the time of issuing their attachment had no actual knowledge of the assignment and were therefore held to be within the protection of the proviso to the first section of the Act of May 3, 1855, P. L. 415. It does not appear in the report of the case that they were citizens of the state in which the assignment was made and the question of comity between the states was not raised or considered. But in Bacon v. Horne, 123 Pa. 452, it was distinctly held by this court that a resident of a foreign state, in which an assignment was made by a debtor for the benefit of his creditors, could not come into Pennsylvania and seize property of the assignor in a suit in foreign attachment. It was stated in the case last cited that the manifest object of the Act of 1855 was to protect our own citizens, and it was plainly intimated that none but Pennsylvania creditors can invoke its protection. It matters not whether the attaching creditor is a resident of the state in which the assignment is made or of another state foreign to this jurisdiction. If he is a citizen of a foreign state he can receive no aid here in an effort to obtain a preference in disregard of the assignment: Lowry v. Hall, 2 W. & S. 131; Merrick’s Estate, 5 W. & S. 9, and Bacon v. Horne, supra. This rule rests on comity between the states, and the only exception to it-is in favor of our own citizens.
The proceedings in Scotland for the sequestration of the estates of Grirdwood & Forrest were founded on the petition of *420the members of the firm and are operative against all its creditors residing there. We are now asked by creditors having their domicile in another part of the British dominions to disregard these proceedings and allow them a preference upon the firm effects in Pennsylvania. This we cannot do without an abandonment of our well settled policy in such cases—a policy founded in comity and promotive of justice.
We have considered this case on the undisputed testimony which shows the facts as we have stated them, and we have allowed to the certified copy of the act and warrant appointing Thomas Jackson sequestrator, which was admitted in evidence under the agreement of the parties, the effect which on its face belongs to it. It was not error to refuse to strike out evidence so admitted.
The appellants have reduced their claim against Girdwood & Forrest to judgment, and are seeking to obtain satisfaction of it out of property which they allege belongs to the defendants therein. The appellees admit that prior to October 11,1884, they were indebted to Girdwood & Forrest and that they have not paid the debt, but they aver that by virtue of the proceedings in bankruptcy under the laws of Scotland Thomas Jackson, the trustee, has a right to receive it which is superior to the claim of the appellants under their attachment. In the issue thus made the question is whether the debt attached belongs to Girdwood & Forrest or to the trustee for the benefit of their creditors. The evidence relating to an alleged fraud upon the appellants can have no influence in the determination of it.
The specifications of error are overruled.
Judgment affirmed.